Case 2:19-cV-00281-N|QA Document 1 Filed 01/21/19 Page 1 of 19

IN THE UNITED STATES DISTRICT COURT
FOR 'I`HE EASTERN DISTRICT OF PENNSYLVANIA

 

VERNON WASHINGTON-JOHNSON
1658 Hawolth Street : CIVIL ACTION
Philadelphia, PA 19124 '

 

No.
Plaintift`,
v.
VERITAS CONSULTANT GROUP, LLC, COURT NOTIFICATION OF TH]S
d/b/a MORAVIA HEALTI-l NETWORK : BEING RELATED CASE PURSUANT
1500 Walnut Street, Ste. 1900 : TO LOCAL RULE 40.1(b)(3)(A) TO
Philadelphia, PA 19102 : RELATED CASE OF GUNZALEZ V.
and : VERITAS; DOCKET NO: 17-CV-1319
MORAVIA HEALTH NETWORK, LLC
1500 Walnut Street, Ste. 1900 :
Philadelphia, PA 19102 : JURY TRIAL DEMANDED
and ‘
CI-IUKWUDI FRANKLIN IGWE
1500 Walnut Street, Ste. 1900
Philadelphia, PA 19102
Defendants.
CIVIL ACTION COl\/[PLAINT

 

Plaintiff, by and through her undersigned counsel, hereby avers as folloWs:
I. INTRODUCTION
l. This action has been initiated by Vernon Washington-Johnson (hereinafter
referred to as “Plaintiff,” unless indicated otherwise) for violations of the F air Labor Standards
Act ("FLSA" - 29 U.S.Cj 201, et seq.) and applicable state law(s). Plaintiff asserts herein that he
Was not paid proper Wages and overtime compensation in accordance With applicable state and
federal law(s). As a direct consequence of Defendants' actions, Plaintiff seeks damages as set

forth herein

 

Case 2:19-cV-00281-N|QA Document 1 Filed 01/21/19 Page 2 of 19

II. JURISDICTION AND VENUE

2. This Court, in accordance With 28 U.S.C. 1331, has jurisdiction over Plaintiff’s
claims because they arise under a federal law - the FLSA. There is supplemental jurisdiction over
Plaintist state-law claims herein because they arise out of the same common nucleus of
operative facts as Plaintiff`s federal claim(s) set forth in this lawsuit

3. This Court may properly maintain personal jurisdiction over Defendants because
Defendants’ contacts With this state and this judicial district are sufficient for the exercise of
jurisdiction over Defendants to comply With traditional notions of fair play and substantial
justice, satisfying the standard set forth by the United States Supreme Court in lnternational Shoe
Co. v. Washington, 326 U.S. 310 (1945) and its progeny

4. Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(Z), venue is properly laid in this

district because all of the acts and/or omissions giving rise to the claims set forth herein occurred

in this judicial district
III. PARTIES
5. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.
6. Plaintiff is an adult individual, With an address as set forth in the caption.

7. Defendant Veritas Consultant Group, LLC, d/b/a Moravia Health Network
(hereinafter “Defendant Veritas” if referred to individually”) is a Pennsylvania-based corporation
providing home-health care primarily in the Eastern United States.

8. Defendant Moravia Health NetWork, LLC (hereinafter “Defendant Moravia if
referred to individually”) is a Pennsylvania-based corporation (albeit identified as incorporated

in Delaware) providing home-health care primarily in the Easteru United States.

 

Case 2:19-cV-00281-N|QA Document 1 Filed 01/21/19 Page 3 of 19

9. Defendant Chul<wudi Frarildin Igwe (hereinafter “Defendant lgwe” if referred to
individually) is the highest-level manager and owner of Defendants Veritas and Moravia.

10. At all times relevant herein, Defendants acted by and through their agents,
servants and employees, each of whom acted at all times relevant herein in the course and scope
of their employment with and for Defendants

IV. FACTUAL BACKGROUND

ll. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

12. Defendant lgwe has publicly provided (and boasted during interviews to some
extent) his background identifying inter alia that he is Nigerian, attended Ivy League schools,
possesses a Masters in Business Administration (a/k/a “MBA”), possesses a Ph.D., and Worked
in Washington D.C. as a business consultant - - all before establishing Defendants Veritas and
Moravia.

13. In or about 2012, Defendant Igwe established and began operating Defendant

Veritas. Upon information and belief, in or about 2017, Defendant Igwe transitioned the name of ~_._

the same enterprise to Defendant Moravia. These entity names are used interchangeably on-line,
in documentation, and both appear in state-related corporate filings

14. Defendants Veritas and Moravia are the same entity, same enterprise, and perform
the same operations They have and remain a single, joint and integrated enterprise employing
individuals such as Plaintiff (as discussed inj”a).

15. Defendants, collectively by and through the direction of Defendant Igwe, engage

in the business of providing home-health care to infirmed individuals (often elderly). Defendants

 

Case 2:19-cV-00281-N|QA Document 1 Filed 01/21/19 Page 4 of 19

are compensated through local, state, federal and/or private medical insurance for the most part
and pay home-health aides for care of such individuals in residences

16. Plaintiff has been an employee of Defendants since in or about mid-February of
2017 (roughly 2 years). Plaintiff has exclusively worked as a home-health aide providing care to
a seriously infirmed elderly male during his entire period of employment with Defendants

17. Upon hire, Plaintiff was assured a pay rate of $12.75 per hour. This pay rate is
generally consistent with a range in which other similar hires have been hired at within
Defendants

18. Effective in or about March of 2018, Plaintift’s pay rate was increased by $1.00
per hour to 813.75 per hour. From March of 2018 through the present, the pay rate of $13.75 per
hour owed to Plaintiff has remained an unchanged assurance and obligation of Defendants

19. During Defendants’ entire existence and establishment, it has collectively been
operated from its headquarters at 1500 Walnut Street, Suite 1900, Philadelphia, PA 19102. But
individuals such as Plaintiff have very minimal contact With any management, corporate staff, or
interactions with Defendants’ headquarters as:

(A) Groups of individuals are brought in varying intervals for a mostly video-
based orientation and training class upon hire_;

(B) FolloWing the orientation and video training on caring for people in their
residences employees Work in residences providing home healthcare; and

(C) I-Iome health aides of Defendants are not even generally aware of the
management hierarchy due to so little presence or interaction with any actual
office location of Defendants

20. Defendants - despite holding themselves out as a sophisticated operation ~ do not

have any outside accountants or payroll companies handling or processing payroll for

employees lnstead, Defendants intentionally have exercised complete control over issuance of

 

Case 2:19-cV-00281-N|QA Document 1 Filed 01/21/19 Page 5 of 19

compensation to employees, calculations of payroll due, and amounts they desired to pay to
employees Thus, employees such as Plaintiff have been issued checks for payroll exclusively by
and through “l\/Ioravia Health.”

21. By issuing checks through “l\/[oravia Health,” Defendants have been able to
manipulate employee income on a national scale resulting in non-payment of tremendous
amounts of income to employees A natural consequence of Defendants’ knowing violations of
law resulted in a collective action filed against Defendants in the matter of Gonzalez v. Veritas
Consultam‘ Group, LLC, aVb/a Moravia Health Nerworl€, Docket No.: 17-CV-1319.

22. Plaintiff however opted out of class participation in the above-referenced class
action because:

(1) The class and/or collective action related to overtime compensation, but Plaintiff was
not properly paid his actual hourly rate properly for 2 years, and the settlement would
have precluded him nom seeking relief for his properly hourly rate;

(2) The class and/or collective action identified the settlement would only be through
September 13, 2018, but Plaintiff has not been paid his proper pay rate or for
overtime even through the present (nearly 4 months after he would be agreeing to a

settlement end date and continuing); and

(3) The class action Was based only upon records maintained by Defendants, but
Defendants records were not correct.

23. Had Plaintiff not opted out, he would only receive a mere fraction of owed
income outlined at length inja. The above reasons are only examples of reasons Plaintiff opted
out and are not intended to be an exhaustive list. See Opt-Out Notice, attached hereto as “Exhibit
A.”

24. The reference to prior litigation of Defendants is critical because since 2017
(during litigation), Defendants have: (l) been on notice of their unlawful payroll system; (2)

ignored repeated complaints by Plaintiff to Defendants’ payroll management about non-payment

 

Case 2:19-cV-00281-N|QA Document 1 Filed 01/21/19 Page 6 of 19

of his wages and overtime properly; (3) refused to make any changes to the manner in which
they process payroll for Aides (ostensibly finding it cheaper to defend continual litigation than
pay employees correctly or in accordance with state or federal law(S))S and (4) continue to
process payroll in-house within Defendants manipulating payroll data on paystubs evidencing
knowing concealment of deprived wages and overtime
25. Defendants have for years during Plaintiff’s employment through the present
literally just determined what they choose to pay him in a particular week. After doing so,
Defendants then manipulated numbers and categories of income to give the impression it was
somehow properly calculating anything By way of examples, Plaintiff cites below to a various
pay stubs with analysis during the last several years as follows:
(l) Attached hereto as “Exhibit B” is a Pay Stub for Pay Period: 9/3/ 17 to 9/9/ 17
(Check lssue Date: 9/15/17). Plaintiff is identified in this 1-week timeframe
as working 84 hours, being paid $396.00 for 40 hours and then being paid
$653.84 for 44 hours of overtime (in an 84-hour workweek). ]_RLt:

a. $396.00 divided by 40 hours is a pay rate of $9.91 meaning Plaintiff was
shorted $2.84 per hour or $l 13.60 in his entire paycheck for this week for
his first 40 hours alone (as he was earning 812.75 per hour at this time);
and

b. $653.84 divided by 44 overtime hours is $l4.86 per hour. Plaintiff was not

paid at a rate of time and one half of 812.75 per hour for any hours of
overtimel Plaintiff was thus shorted at least $187.66 in this paycheck in

 

1 Even under state law (the Pennsylvania Minimum Wage Act - “PMWA”), it was absolutely mandatory that
Plaintiff receive no less than $12.75 x 1.5 per hour (at $19. 125 per hour) for all overtime hours See e.g. Verdemme
v. Radfoshack Corp., 31 F.Supp. 3d 702, 708-709 (E.D. Pa. 2014)(Goldberg, J.)(while the FLSA has various
provisions allowing for 1/2 to be paid for overtime in certain scenarios, § 231.43(d)(3) of the PMWA mandates
overtime be paid at a rate of time and one half times all hours of overtime worked). See also Turner v. Mercj) Health
Sj/stem, 2010 Phila. Ct. Com. Pl. LEXIS 146, 2010 WL 6761223 (Pa. Comm. Pl. Ct. 2010)(mandating payment of
overtime under the PMWA at 1.5 times, not half time, explaining "upon review of 34 Pa.Code § 231.43(d) in its
entirety, there is no exception to the definition of workweek, nor is there an exception to the requirement that
employees who work more than 40 hours during the workweek are entitled to at least one and a half times their
regular rate."); Fosrer v. Kraft Foods Global, lnc., 285 F.R.D. 343 (W.D. Pa. 2012)(overtirne under the PMWA must
be paid at a rate one and half, not half time as sometimes permitted in circumstances under the FLSA); Cerun‘f v.
Frz`to Lay, Inc., 777 F. Supp. 2d 920 (W.D. Pa. 2011)(same).

 

Case 2:19-cV-00281-N|QA Document 1 Filed 01/21/19 Page 7 of 19

overtime compensation alone (constituting violations of the FLSA and
PMWA). `

(2) Attached hereto as “Exhibit C” is a Pay Stub for Pay Period: 9/30/18 to
10/06/18 (Check lssue Date: 10/12/18). This check was issued nearly a year
following litigation for wage violations on a class basis M for a payroll
period after inclusion of class settlement Plaintiff is identified in this l-week
timeframe as working 112 hours, being paid $401.20 for 40 hours and then
being paid 81082.88 for 72 hours of overtime (in a 112-hour workweek). _Bit:
a. $401.20 divided by 40 hours is a pay rate of $10.03 per hour meaning
Plaintiff was shorted $3.72 per hour or $148.80 in his entire paycheck for
this week for his first 40 hours (as he was earning 313.75 per hour at this
tirnen'ame); and
b. 81082.88 divided by 72 overtime hours is $15.04 per hour. Plaintiff was
not paid at a rate of time and one half of $13.75 per hour for any hours of
overtime (his then current base hourly rate). Plaintiff was thus shorted at
least $402.12 in this paycheck in overtime compensation alone
(constituting violations of the FLSA and PMWA).

26. The above 2 paystubs are only examples but they are reflective of how Plaintiff
was illegally paid each and evel_'y pay-week of his employment Defendants failed to properly
pay Plaintiff his actual owed wages and in accordance with his proper overtime calculations
eve[y single week of his employment

27. As reflected above, Defendants have refused: (a) to have their payroll externally
managed; (b) to fix their illegal skimming of employee wages and overtime; and (c) have done
so on an ongoing basis in the face of class-action litigation spelling out legal obligations
despite same being obvious

28. Plaintiff was compelled to opt out as aforesaid of any proposed class settlement

because he is owed wages and overtime not encompassed in the proposed resolution Moreover,

 

Case 2:19-cV-00281-N|QA Document 1 Filed 01/21/19 Page 8 of 19

Plaintiff in total is owed in excess of $75,00.00 with liquidated damages2 for 101 weeks of
unlawful pay (and counting). Notably, state wage law permits the recovery of liquidated
damages for underpayment of wages in the first 40-hour workweek and federal law permits
liquidated damages for all unpaid overtime (over 40 hours per week).

29. Defendant Igwe is personally has and continues to oversee operations, has been a
high-level manager and owner, condoned and perpetuated unlawful pay to employees and
evaded wage or overtime obligations Defendant lgwe was aware of such violations, caused such
violations, and exercised full control over the illegal schemes as aforesaid l-le also refused to
implement measures to correct such unlawful pay schemes and is thus personally liable for such

claims herein3

 

2 See e.g. Solz's v. Min Fang Yang, 345 Fed. Appx. 35 (6th Cir. 2009)(Aiiinning award of liquidated damages explaining
"under the Act, liquidated damages are compensation not a penalty or punishment and no special showing is necessary for
the awarding of such damages Rather, they are considered the norm and have even been referred to by this court as
mandatory."); Gayle v. Har)y's Nurses Registry, Ine., 594 Fed. Appx. 714, 718 (2d Cir. 2014)(AfErming award of
liquidated damages explaining there is an automatic "presurnption" of liquidated damages and "double damages are the
norm, single damages the exception," as the burden to avoid liquidated damages is a "din§icult burden."); Haro v. Ci`ty of
Los Angeles, 745 F.3d 1249 (9th Cir. 2014)(Aflinning award of liquidated damages explaining they are the "norm" and
"rnandatory" unless the employer can establish the very "diflicult burden" of subjective and objective attempts at FLSA
compliance); Chao v. Barbeque Venmres, LLC, 547 F.3d 938, 942 (Sth Cir. 2008)(Aflinning award of liquidated damages
explaining that the employer mistakenly argues its non-compliance was not willful, misunderstanding the high burden to
show amrmative steps of attempted compliance and research of the FLSA and separately that its diligence and belief in
non-payment of overtime was also objectively reasonable.); Chao v. Hotel Oasis, Inc., 493 F.3d 26 (lst Cir.
2007)(A05rming award of liquidated damages explaining that they will always be considered the "norm" in FLSA cases);
Lockwood v. Prince George[s Coanij.), 2000 U.S. App. LEXIS 15302 (4th Cir. 2000)(Af[inning award of liquidated
damages explaining they are the "norm" and that an employer may not take an ostrich-like approach and refuse to research
its obligations under the FLSA and to objectively explain why it failed to comply with the FLSA); Uphojj‘”v. Elegant Bath,
Ltd., 176 F.3d 399 (7th Cir. 1999)(Reversing the district court for not awarding liquidated damages, as doubling unpaid
overtime is the rule, not an exception); Nero v. industrial Mola’ing Corp., 167 F.Zd 921 (5th Cir. 1999)(Aft'mning award of
liquidated damages, as there is a presumption of entitlement to liquidated damages which are the nonn).

3 See e.g. Haybarger v. Lawrenee Cty. Adult Frob. & Parole, 667 F.3d 408, 414 (3d Cir. 2012)(managers and
corporate officers exercising control over wages are appropriate defendants under the FLSA and may be individually
liable for such violations).

 

Case 2:19-cV-00281-N|QA Document 1 Filed 01/21/19 Page 9 of 19

Count I
Violations of the Fair Labor Standari_is Act ("FLSA")
(Failure to Pay Overtime)
- Against All Defendants -

30. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

31. Defendants have and continue to be an enterprise and employer under the FLSA,
and Defendants had a clear responsibility to pay Plaintiff overtime compensation

32. Plaintiff was not properly paid for all owed overtime as explained supra And
such actions constitute indefensible violations of the Fair Labor Standards Act (“FLSA”).

Count II
Violations of the Pennsvlvania Minimum Wage Act (“PMWA”)
(Failure to Pay Overtime Compensation)
- Against All Defendants -

33. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

34. Plaintiff was not properly paid for all owed overtime as explained supra And
such actions constitute indefensible violations of the Perinsylvania Minimnm Wage Act
(“PMWA”), also permitting individual liability.

Count III
Violations of the Pennsvlvania Wage & Collection Law (“PWCL”)
(Failure to Pay Full Wage(s) OWed)
- Against All Defendants -

35. The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

36. Plaintiff was not paid his correct hourly rated during the course and scope of his

employment with Defendants for working 40-hour work weeks

 

Case 2:19-cV-00281-N|QA Document 1 Filed 01/21/19 Page 10 of 19

37. Defendants are liable for failing to pay Plaintiff at his $12.75 and 813.75 per hour
pay rates when obligated during his period of employment
WI-IEREFORE, Plaintiff prays that this Court enter an Order providing that:

A. Defendants are to promulgate and adhere to a policy prohibiting wage and
overtime and Wage violations;

B. Defendants are to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff
whole for any and all pay and benefits Plaintiff would have received had it not been for
Defendants’ wrongful actions, including but not limited to all owed wages, overtirne, and other
applicable compensation;

C. Plaintiff is to be awarded actual damages to which he legally entitled beyond
those already specified herein;

D. Plaintiff is to be awarded liquidated damages as permitted by applicable law;

E. Plaintiff is to be accorded other equitable relief as the Court deems just, proper,
and appropriate;

F. Plaintiff is to be awarded the costs and expenses of this action and a reasonable
attorney’s fees if permitted by applicable law; and

G. Plaintiff is permitted to have a trial by jury.

Respectfully submitted,

KARPF, KARPF & CERUTTI, P.C.

 

Ari R. l{arjf, Esquire

3331 Street Road

Building 2, Suite 128

Bensalem, PA 19020

(215) 639-0801
Dated: lanuary 21, 2019

10

 

Case 2:19-cV-00281-N|QA Document 1 Filed 01/21/19 Page 11 of 19

Exhibit A

 

Case 2:19-cV-00281-N|QA Document 1 Filed 01/21/19 Page 12 of 19

IN TI~IE UNITED S'I`ATES DISTRICT COURT
FOR TH EAS'I`ERN DISTRICT OF PENNSYLVANIA

 

LISANDRA GONZALEZ, individually and :
on behalf of all persons similarly situated

Piaiaan, § CiviL Ac'rioN No.: i7-Cv-1319
. V.

VERITAS CONSULTANT GROUP, LLC,
d/b/a MORAVIA I-IEALTH NETWORK

Defendant

 

OPT-OUT NOTIFICATION

l, Vernon Washington-Johnson, do hereby opt out of the above-captioned class action and
any applicable class-action settlement l was informed in writing 1 have until February 18, 2018 to
provide this notice l do not want or intend to be bound by any settlement in the above-captioned
matter, as 1 intend and will proceed individually concerning my own legal rights My personal
information as requested for any opt-out notification is as follows:

Vernon L.F. Wasliington-Johnson

1658 Haworth Street, Philadelphia, PA 19124
Phone Number: (267) 206-4574

E-mail: shaekur21 S@Lahoo.com

All of my above information should remain on file, as l remain a current employee of the

above-captioned Defendant as well. Tharik you. l

Date: /{//§!// rfl Vemorl/L'Ua$ On-J hamm

 

 

Case 2:19-cV-00281-N|QA Document 1 Filed 01/21/19 Page 13 of 19

Exhibit B

 

 

 

 

 

 

noaale HEALTH - _ _ i 1 ' 14 f 19
1500WALNL,T ST Case 2.19 cv 0028101§£(§€19_:12¢§0A|i§3pcument 1 Fl|ed 01/21/19 Page o §
STE 1900 _ -..
PHiLAoELPHiA PA 19102-3509 EE 'D- 1408 DD §
§ t
-_ "t
t
§ VERNON WAS_H|NGTON-JOHNSON §
1 2213 S 63 ST l"
§ PHiLAnELPl-HAPA 19142
a
tt
l..
sANK oF AMERch
. l =_lE D ATZ
WM H|CA BANKS
PERsoNA:. ANo cHEcK iNFonMATioN EARNiNcs oEscR/Pno~ HRs/uivirs RAn_= rH.'s PEaroo ($) Yro Houas YTD ($)
VernoriWashtngton-Johnson
2213 s 63 st Hourly 40_00 396_40 625.00 6357.00
Philadelphia, PA 19142 . salary 480.00 5073.60
Soc Sec #: xxx-xx-xxxx Emp|oyee|D: 140 Overtime 44.00 653.84 518.50 8188.10
Total Hours 84.00 1623.50
Home Departmer\f= ,200 Aide cross Earnings 1050.24 20115.70
_ Tota| Hrs Worked 84.00
Pay Period: 09/03/17 fo 09/09)'17 wrrHHoi.omes DEscRiPrroN FILING status rHis PERioo ($) YTD ($)
Check Date: 09!151'17 Check #: 3334
NE'r PA¥ Ai.i.ocA'rioNs Social Securiiy 65.12 1247.36
Medicare 15.23 291.72
DESCRIPTION THIS PERIOD ($) YTD r$) Fed income rex s s 111.14 irca.as
Check Arnount U.OO 9414.30 PA income Tax 32`24 317_72
Chkg 4032 M M PA unemploy 0.74 14.07
NET PAY 784.91 15457.24 PA PHii_A-Phi inc 40.86 rests
ToTAL 265.33 4661.46
NET FAY rH/s PERioD ($) Yr.o ($}
754.91 15451.24

 

 

 

 

 

 

Fayrolls by Paychex, lnc.

0940 1406-8171 Moravia Health - 1500 Wa|nut St ' STE 1900 ' Phi|adelphia PA 19102-3509 ~ (215)717-8650

 

Case 2:19-cV-OO281-N|QA Document 1 Filed 01/21/19 Page 15 of 19

Exhibit C

 

MORAV'AHEALTH Case 2:19-cv-OO281-Nt 71Documentl Filed 01/21/19 Page 16 of 19
ca

 

 

 

 

 

 

1500 WALNuT sT G :200 Aic|e §
sTE 1900 _ a
PH\LADELPHiA PA 19102-3509 EE 'D~ 1403 DD §
§ §
t i
t
s
i. - '_
h VERNON WASH|NGTON-JOHNSON ®§W§§WM§W@ §§ id E___
1 2213$63 ST -‘
§ PH|LADELPHIA PA 19142
:,
d
L.
BANK oF AMERicA
iranian D
esch eANKs
PERSONAL AND CHECK INFDRMATlDN EARN|NGS DESCR!PTTON HRS/UNITS RATE THIS PERIOD ($) YTD HOURS YTD ($)
Verrion Washington-Johnson
2213 S 63 St Hour|y 40.00 401 .20 1640.00 16584.80
Phi|ede|phia, PA 19142 Overtime 72.00 1062.38 2748.00 - 41553.84
Soc Sec #: xxx-xx-xxxx Emp|oyee lD: 1408 'r°ta| |-|ours 112.00 4388_00
Gross Eamings 1484.08 58143.64
HOmB DEpal‘tmer\f: 200 Alde Tol;al Hr5 Worked 112.00
WlTHHOLD|NGS DESCR!PT!ON FlLi'NG STATUS THlS PERIOD ($) YTD ($)
Pay Period: 09/30/18 to 10/06/18 _
Check Date: 10112/18 Check #: 26746 Socia| Security 92.02 3504.91
NET PAY ALLOCATIDNS |V|edicare 21 .52 843.08
Fed |ncome Tax S 3 180.08 6998.29
DESCRIPT!ON THIS PERIOD ($) YTD ($) PA income Tax 45_56 1734.97
Check Amount 0.00 0.00 PA Unemploy 0.89 34.89
Cth 4032 MM LZ€M PA PH|LA-Phi inc 57.60 2260.04
NET PA‘( 1086.41 42617.46
TOTAL 397.67 15526.18
NET PAY TH.'s PERioD ($l an ($)
1086.41 42617.46

 

 

Pay/rolls by Paychex, lnc.

0940 1406-8171 Moravia Health ' 1500 Walnui St ' STE 1900 ~ Phl|ade|phia PA 19102-3509 ' (215) 717-8650

 

 

Case 2:19-cV-OO281-N|QA Document 1 Filed 01/21/19 Page 17 of 19

IN 'I'HE UNITEI) STA'I`ES DISTRICT COURT
- FOR ‘I‘HE EASTERN DISTRICT OF PENNSYLVANLA

 

:, civiL Ac'non

Ver_non Washington-Johrison '. _
,V. f
Veritas COnsultant Group, LLC dfb/a Moravia Health l\letwork, net al. , NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court counsel for
plaintiffshall complete a Case Management Treck Dcslgnation Form in all civil cases at the time of
filing the complaint and serve a cop on all defendants (_See § l :03 ofthe lan set forth on the reverse
aide of this form. In the event at a defendant does not agree witht e laintiff regarding said
designation that efendant shall, with its first appearance submit to the cler of court and serve on`
the plaintiff and all other parties a Case Management Track Designation_ Form specifying the track

to which that defendant believes the case should bc assigned_.\
SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus - Cascs brought under ZS'U.S.C. § 2241 through § 2255.

(b) Sccial Security ~ Cases requesting review of a decision of the Secretai'y ofi-Iealth
and Human Seivices denying plaintiff Soeial Securlty Beneiits.

(c) A.rbiti'etion - Cases required to be designated for arbitration under Loeal Civil Rule 53.2.'

(d) Asbes‘tos - Cases involving claims lfor personal injury or property damage from
exposure to asbestos

_ (e) Special Manatgernent - Caiies that do not fall into tracks (e)_ duougli (d) that are
commonly re erred to as complex and that need special er intense management by
the court (See reverse side of this form for a detailed explanation of special

management cases.)

(t') Standard 'Manegement - Cases that do not fall into any one of the other tracks

1/21/2019 ¢@\ Plaintiff

c)
c)
;')

()

()
fX)

 

 

 

Date Attorney-at-law Attorney for
(2151 63 9-0801 (21 51 639-4970 gk_ai'pf@karpf~law.com
7!""i;.leph one FAX Number E.-Mail Address

(Clv. 660) Ii]l02

 

Case 2:19-cV-00281-N|QA Document 1 Filed 01/21/19 Page 18 of 19

UN]TED STATES DISTR{CI` COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
rio be used by counsel or pro se plaintiff to indicate the category of:he cosefor the purpose of assignment to the appropriate calendar)

Address ofPlaintiFf: 1658 Haworth Street, Philadelphia, PA 19124
Address of Defendant: 1500 Walnut Street, Suite 1900, Phi|adelphia, PA 19102

Place of'Accldent, Incident or Transaction: Defendants place of business

 

RELA TED CASE, IFANY.'
_ Case Numben 17..13 19 Judge: Magistrate lodge Timothy R. Rice Date Teminoted:

 

Civil cases are deemed related when I"ar is answered to any of the following questions:

i. Is this case related to property included in an earlier numbered suit pending or within one year Yes |j No-
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit ‘r’es No m
pending or within one year previously terminated action in this court? `

3. Doos this case involve the validity or infringement of a patent already in suit or any earlier Yes m Nc §
numbered case pending or within one year previously terminated action of this court?

4. ls this case a second or successive habeas corpus. social security appeal, or pro se civil rights Yes E| No ,E
case filed by the same individual?

I certify ll'iat. to my knowledge, the within case m is l I_"] is not related to any case now pending or within one year previously terminated action in
this court except as noted above

DATE:' lf21/2019 ' ='“ ARK2484 1 91533
" Acbeéyar-Law /Pm se ramey l attorney to # '(nappneaars)

 

 

 

 

CWlL: (Place a \I in one category only)

 

 

 

 

 

 

A. Federo! Question Cose.r: B. Divers!$r Jurisdictlon Co.ses:
E l, Indernnity Contract, Marlne Contract, and All Other Contracts § 1. Insurance Contract and Otber Contracts
2. FEI.A 2. A`u'plane Personal lnjury
E 3. Jones Act-Personal lnjury , 3. Assanlt. Defamation
4. Antitrust ' 4, Marine Personal lnjury
5. Patent E 5. Motor Vehicle Personal Injury
E 6. Labor-Management Relotions E 6. Other Personal Injury (Pi'aare specto)):
ij 7. civil nights v. Pmduns Liabincy
m B. Habcas Co_rpus H 8. Products Liability - Asbestos
~ 9. Securities Act(s} Cases 9. All other Diversity Cases .
E 10. Social Security Review Cases (PF€HS¢ SP€¢»‘id*)~'
m l l. All other Fedcral Question Cases
(Plsa.re rpec¢fjt): "
ARB]TRAT]ON CERTIFICA'I'ION
(ic infant cfrkis certification is to remove tire cosefrom eligibility for aidin~otior:.)
I, A"i R- Karpf , counsel of record or pro se plaintiff, do hereby ccrtify'.

 

Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge end belicf, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

m Relief other than monetary damages is sought

earn 1/21/2019 ARK2484191533
Sn$mey-ar-Lew ram se roman memo r.o. # (yappnmbn)

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

 

 

CIvt 609 f.i'/?GFSJ

 

Case 2:19-cV-00281-N|QA Document 1 Filed 01/21/19 Page 19 of 19

 

 

1344 cnw-nm clan coVER SHEET
'[11018 44 civi¥ cover sheet and the inlbn‘nation contained heraln neitheer leon nars lementthe f 1' d s rv` f 1 d` 111 `red l t
provlded |;Pg lc_)c_:al_rulos uquurt. This form, proved by the Judicial Cnnfel:enoe of¢h:p nited States|it!ln eggemcber“]"g'%,piae?cc::?rsegrf'::r dire gregg glicrc€q::k of ogx'f:;‘§ueep as
purpose 0 mltlatmg the clvll docket sheet EE !NSTRUCT!ONS ON NEXTPAGE OF TH!S FDRM.)
I. (a) PLAINT!FFS DEFENDANTS
WA SI_HNGTON_ OHNSO VERITAS CONSULTANT GROUP, LLC, dib/a MORAV`[A HEALTH
“' N’ VERNON NETWORK. ET AL.
(b) county ofnesideme ofl=irs¢ Liszed Plaimirf £hilggelphig county amesidcm=e ofx=im Lisced Defendant Philad°l bia
(EXC.`E`P?`J'N U.S. PMJNTIFFCASES) (IN U.S. PMHWTFF C.J135S ONLY)
NOT‘E: l'N LAND CONDEMNATIO'N CASES, USE '¥'HE LOCATION OF
'l'H£ TRACI` OF LAND INVOLV..
(¢) Attorneys (Ffrm Nams. Addre.u. and T`elepharr¢ Number) Attomeys denawn)
Karpf, Karpf & Cerut_‘ti, P.C.; 3331 Street Road, 'I\on Greenwood Square
Suite 128, Bensa|em, PA 19020; (215) 639-0801; akarpf@karpf-law.co
H. BASIS OF JI.ERISD[CTION (PMN an "X"In Oue Box Onfy) III. ClTIZENSHIP OF PRINCIPAL PARTIES (ane an “X" he Un¢ anfor Plafm-ff f
(For Dive."srzy C'ase.s Oufy) and One Baxfor qu&ndam)
1 U.S. Guvemmenl X 3 Fodeml Ql.\eition l PTF DEF PTF ' DEF
Haintiff` (U.S. Gov¢mmunr Nor¢ Parg)) Ciu`zon nf'l`his Stute 1 l lncorpurated ar Principa1 Plioc 4 4
of Business 1r1 'I'his Sme
2 U.S. Govemmem 4 Divorsicy Ci|izcu ofAnothersme 2 2 lnoorpursted mdencipal Plncc 5 5
Defimdmi (Ind!care Cf#zensh)`p afParn‘e: in Irsm fm of B\lsimss Irl Anothvr State `
Cih`ml\ or Suhjectofa 3 3 Foteign Nation 6 6
Fom§'g£€u\mtry

 

 

 

 
 
 

 
  

Click here fort 1

     

  
   
  
 
      

_ ’JVV"J.

 
 

    
     

 
  

  

    

 
  
  
   

    
   

     

 

 

 

 

 

 

 

 

 

 

 

 

 

11 l 1111an PERSONAL l'NJ'UR\’ PERSDNAL]N.]'U`RV 0 525 Dl'ug R§luted Suiz\lrc ' 422 App::al 28 USC 153 {l 375 Fa1io Claid‘m Act
0 120 M_Bl'\'ne ' ' 310 Nrplano 11 365 Pemmai Irliury - of`?rop¢rty 21 USC 331 ' 423 Withdmwal ' 375 Q\li 'I`am (31 USC
[1 130 MmBr A¢t ' 313 Airplans Frodu°| Produvtl.ia\bili!y 0 690 Oih$l‘ 28 USC 157 3729(:\)}
11 140Negoriab!e 111.lm.lrmm1 liability ll 367 Heallh Cmf 11 400$11!10 Renppurtiom‘nent
0 150 Rccovury of Overpaymum ' 320 Aasauh. Libol &. Pharmauuu|ical .Z‘¢\".._\'_Lil_\"" 3 355in R~L ____ 0 410 Al!(ilrI-\!f
& Enfome\mns ef.ludgrmm Slander Pcrsonll ls\iury 820Copyn'd1w |1 430 Banks and BankinB .
0 151 Mndicm Act ' 330 Fedoml Emp!oycrs' product Liabl'li(y 830 Patmt 0 450 Cmmmn
11 152 Rcoovery ofDof:ulted LiabiE|ty 11 353 Anbestos Porsorml 835 Patnm- Abbmviat¢d 11 460 Da‘poltau`on
Studem L.oans ' 340 Marins Injury product New Ilrug Application 0 470 Rackmur lnfluenced mud
(Exulndes Vecorans) ' 345 Marims Produut Liabimy ark Corrupt Org‘ani:ations
11 153 keenva of`()wrpsymem Liability PERSONALPRD'PERTY ~ "= = " il_@_L‘@- . 13 480 Cooau¢mr Credit _
of\"etemn's BonoEts ' 350 Molor\"ohicle 11 370 OtherFraud ’:' 110 Fnir labor Standa¢da ' 861 HIA (1395§) - L'l 490 Cablsl$&t'I'V
11 160 Stockholders’ Suiw ' 355 Motor‘/ohic|e 11 371 'l`r'l.llh in bonding Act 0 862 Black Lung(923) 0 850 Secln'iLiam'Commodi£iosl
11 190 Olhor Corm'ac.t Pmducl Llahllliy 11 380 Othnr Persunil E| 720 Lgbcr.¢'Manngemmt ° 363 DIWC/DIWW (405(§)) Exchungb
E| 195 Commct Prnriucl Liabi|.ity " 360 Othor Furwnol P‘rope:ty Da.mage . Rsnlo.tinns 11 864 SSID Tl'!ln XVI E| 890 Othorannllury Aztium
0 196 anchiw lnjury 11 385 Fmpmy Damogo 11 140 Rai[woy Lnbor A¢t ' 365 RS] (405(§)) 11 891 Agriculmral Ams
` ’ 562 Personal lnjury ~ Pmdkm].,inbiiity ' 731 ani\y and Medical 11 893Env1'r0m11nmdeem
MedicalMal molina Leave Act 11 895 Prcedom oflnfimoatiou
_ _”1:_,,,:.0311 ?:;q»;': mg ' : a 190 cum Lawru¢igan'un ;;, . - 7 " Ac¢
0 0 440 ther Civil Righis Haheas Corpua: 0 791 EmployesRo\immcm 11 870 Taxu (U.S. Plaintilf |1 11959~\'1>1'11'911'0\1
11 220 Forcc|os\n‘e ' |1 441 Voh'ng |J 463 Ah'¢m nominee lucerne Seeun'ty Act er Defendam) 11 899 Administmtive Procedu:¢
C| 230 liens l..oase &. Ejeounont n 442 Empioyment 0 510 Mot€ons \u-Vacaco 0 811 IRS~'-'I'hird Pany Ac\/R¢view _0{-‘\|10661 of
11 240 Toris lo La.nd 0 443 Homing/ S:nvsno¢ 26 USC 7609 Agon\=yDnclsmu
0 245 Tmi Product L,iabil_lry Awormnudmions 0 SSD'Gunml 11 950 Onmtitutiona|i\yof
11 290A110therRealPropm1y 11 445 Amur. waiauhllitia¢- C| 535 Demh Ponolty ' ';z': -._ ..; vaSmum
Employmcnl Other: |J ‘ 62 Namrnlization App ma mn
11 446 Amsr. w'»'Diaahil{lias - D 540 Manda.mus & Other 11 465 other lounigmion
O|hel' 0 550 Civl'l Rights Aedu¢ll
0 440 Educa\ion |J 555 Primo Cr.mdit{on
0 ' 560 Civil Dctu\'.n:u -
Conditionsof
- Ooninumnn\
V. ORIG]'N (P.race an "X" m one mm uaw
Xl Original 11 2 Removed from 11 3 Remandod from 11 4 Reinstatod or ' 5 'l'ransfm'ed ti'pm 11 6 Multid§stric£ 0 B Multid_isu'lct
Procccding Staté Court Appellate Court R.eopened Another Diatncl L\tigauon - L'itimam_m ~
ppscny) Transfer Dlrect Flle
Cite the U.S. Civil Statute under which you are filing (Da mr aus}urkdicr{oua!nmum un!ess diversm»):
v cAUSE F AcTIoN FLSA muscw)
I' 0 Br§efde§cription 01` oause: '
- Vsolatlons of the FLSA and apphcable state law(s).
VII. REQUESTED IN 0 CHBCK rF THIS ls A cLAss AchoN DEMAND $ cHECK YES only ifdemnnded in complainc:
COMPLAINT: ' UNDER RULE 23.F.R»Cv.l’. vanEMAND= XYes 'No
VIII. RELATED CASE(S)
IF ANY fs”'"""“”"°'")' mm Magistrate Judge Timothy R. Rice 5 DOCKETNUMBER 17-w-1319
.~r\_
one slGNA'ruRE 0 A'r omi§$o:§§colu>
1/21/2019 Mj ~-M
von ames use 0NLY "' 1 ./

REC'ETPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE.

__,_,,_,,____..__.._.___-

 

   

 

